DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 04/06/21, 09/20/21 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laloy et al. (US 8,390,156 B2).
Regarding claim 1, Laloy teaches a rotor for a generator, comprising: 
a rotor body (4, fig 1); 
rotor poles (10) extending radially outward from the rotor body (4), wherein each rotor pole (10) includes a pole body (1) and opposing pole circumferential side surfaces (1a, 1b, see examiner annotated fig 1 below) that are spaced apart from each other in a circumferential direction about the rotor body (1); 
coil windings (12) wound about the rotor poles (10) to form a wire bundle (3) against one of the pole circumferential side surfaces (1a, 1b); and 
a wire separator (14, 15a, 15b), disposed within the wire bundle (3), that divides the coil windings (12) within the wire bundle (3) into subsets of wire bundles (11).

    PNG
    media_image1.png
    395
    490
    media_image1.png
    Greyscale

Regarding claim 2, Laloy teaches the wire separator (14, 15a, 15b), and adjacent coil windings (12) of the wire bundle (3), define an edge cooling channel (27) therebetween; and the coil windings (12) of the wire bundle (3) define an intra-bundle cooling channel (23) therebetween, wherein the intra-bundle cooling channel (23) is at a location spaced apart from inner and outer circumferential boundaries of the wire bundle (11) and inner and outer radial boundaries of the wire bundle (11), and wherein the edge cooling channel is larger than the intra-bundle cooling channel (fig 1).
Regarding claim 6, Laloy teaches the wire separator (14, 15a, 15b) comprises one or more of: a radial wire separator that extends in the radial outward direction between the inner and outer radial boundaries of the wire bundle; and a circumferential wire separator (14, 15a, 15b) that extends in the circumferential direction between the inner and outer circumferential boundaries of the wire bundle (fig 1).
Regarding claim 7, Laloy teaches the wire separator comprises: a plurality of the circumferential wire separators (14, 15a, 15b) that are spaced apart from each other in the radial outward direction within the wire bundle (3), whereby the wire separator (14, 15a-15b) forms at least three of the subsets of wire bundles (fig 1).
Regarding claim 11, Laloy teaches a method of manufacturing a rotor for a generator, comprising: 
winding a wire bundle (30 about rotor poles (10) of a rotor 100), wherein: 
the rotor (100) defines a rotor body (4) and the rotor poles (10) extend in a radial outward direction from the rotor body (4); and 
each rotor pole (10) defines a pole body (1) and pole circumferential side surfaces (1a, 1b) that are spaced apart from each other in a circumferential direction about the rotor body (4), and 
positioning a wire separator (14, 15a, 15b) between coil windings (12) while winding the wire bundle (3) to divide the coil windings (12) in the wire bundle (3) into subsets (11) of wire bundles.
Regarding claim 12, Laloy teaches positioning a wire separator (14, 15a, 15b) within the wire bundle (3) includes: 
forming, between adjacent coil windings (12) of the wire bundle (3) and the wire separator (14, 15a, 15b), an edge cooling channel (27); and 
forming, between adjacent coil windings (12) of the wire bundle (3), an intra- bundle cooling channel (23), wherein the intra-bundle cooling channel (23) is at a location spaced apart from the wire separator (14, 15a, 15b), inner and outer circumferential boundaries of the wire bundle (3) and inner and outer radial boundaries of the wire bundle (3), and wherein the edge cooling channel is larger than the intra-bundle cooling channel (fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-5, 8, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laloy in view of Nelson et al. (US 2008/0284262 A1).
Regarding claim 3, Laloy teaches the claimed invention as set forth in claim 2, except for the added limitation of the wire separator is resistant to heat.
Nelson teaches a wire separator (104, fig 4) wherein the wire separator (104) is resistant to heat (para p0093]) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s rotor with the wire separator is resistant to heat as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 4, Laloy teaches the claimed invention as set forth in claim 2, except for the added limitation of the wire separator is a dielectric.
Nelson teaches a wire separator (104, fig 4) wherein the wire separator (104) is a dielectric (polymer, para [0018]) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s rotor with the wire separator is a dielectric as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 5, Laloy teaches the claimed invention as set forth in claim 2, except for the added limitation of the wire separator is formed of an aramid polymer.
Nelson teaches a wire separator (104, fig 4) wherein the wire separator (104) is formed of an aramid polymer (para [0018]) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s rotor with the wire separator is formed of an aramid polymer as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 8, Laloy teaches the claimed invention as set forth in claim 2, except for the added limitation of the wire separator further includes the radial wire separator, whereby the wire separator forms at least six of the subsets of wire bundles.
Nelson teaches a wire separator (104, fug 4) wherein the wire separator (104) further includes the radial wire separator (fig 4), whereby the wire separator (104) forms at least four of the subsets of wire bundles (fig 4) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s rotor with the wire separator further includes the radial wire separator as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract). 
 Furthermore, regarding to the claimed limitation that the wire separator forms at least six of the subsets of wire bundles.  An artisan would have ordinary skill in the art before the effective filing date or the claimed invention to modify Laloy in view of Nelson’s wire separator with the wire separator forms at least six of the subsets of wire bundles as recited in the instant claimed invention.  Doing so would improve flexibility and expansion of heat dissipation because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 13, Laloy teaches the claimed invention as set forth in claim 12, except for the added limitation of positioning the wire separator between the coil windings includes thermally separating the subsets of wire bundles from each other with the wire separator.
Nelson teaches a wire separator (104, fug 4) wherein positioning the wire separator (104) between the coil windings includes thermally separating the subsets of wire bundles from each other with the wire separator (104) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s method of making rotor with positioning the wire separator between the coil windings includes thermally separating the subsets of wire bundles from each other with the wire separator as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 14, Laloy teaches the claimed invention as set forth in claim 12, except for the added limitation of positioning the wire separator between the coil windings includes dielectrically separating the subsets of wire bundles from each other with the wire separator.
Nelson teaches a wire separator (104, fug 4) wherein positioning the wire separator between the coil windings includes dielectrically separating the subsets of wire bundles from each other with the wire separator (polymer, para [0018]) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s method of making rotor with positioning the wire separator between the coil windings includes dielectrically separating the subsets of wire bundles from each other with the wire separator as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 15, Laloy teaches the claimed invention as set forth in claim 12, except for the added limitation of positioning the wire separator between the coil windings includes positioning an aramid polymer separator between the wire bundles.
Nelson teaches a wire separator (104, fig 4) wherein positioning the wire separator between the coil windings includes positioning an aramid polymer separator between the wire bundles (para [0018]) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s method of making rotor with positioning the wire separator between the coil windings includes positioning an aramid polymer separator between the wire bundles as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 16, Laloy teaches the claimed invention as set forth in claim 12, Laloy further teaches positioning a circumferential wire separator (14, 15a, 15b) within the wire bundle (3) that extends in the circumferential direction between the inner and outer circumferential boundaries of the wire bundle (fig 1).  However, Laloy does not teach positioning the wire separator between the coil windings includes positioning a radial wire separator within the wire bundle that extends in the radial outward direction between the inner and outer radial boundaries of the wire bundle.
Nelson teaches a wire separator (104, fug 4) wherein positioning the wire separator (104) between the coil windings includes positioning a radial wire separator (104) within the wire bundle that extends in the radial outward direction between the inner and outer radial boundaries of the wire bundle (fig 4) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s method of making rotor with positioning the wire separator between the coil windings includes positioning a radial wire separator within the wire bundle that extends in the radial outward direction between the inner and outer radial boundaries of the wire bundle as taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract).
Regarding claim 17, Laloy in view of Nelson teaches the claimed invention as set forth in claim 16, Laloy further teaches positioning the wire separator (14, 15a, 15b) between the coil windings (12) includes positioning a plurality of the circumferential wire separators (14, 15a, 15b) that are spaced apart from each other in the radial outward direction within the wire bundle (3), whereby the wire separator (14, 15a, 15b) forms at least three of the subsets of wire bundles (fig 1).
Regarding claim 18, Laloy in view of Nelson teaches the claimed invention as set forth in claim 17, except for the added limitation of positioning the wire separator between the coil windings further includes positioning the radial wire separator within the wire bundle, whereby the wire separator forms at least six of the subsets of wire bundles.
Nelson further teaches a wire separator (104, fug 4) wherein the wire separator (104) further includes the radial wire separator (fig 4), whereby the wire separator (104) forms at least four of the subsets of wire bundles (fig 4) to improve heat transfer from the rotor coil (abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s method with positioning the wire separator between the coil windings further includes positioning the radial wire separator within the wire bundle as further taught by Nelson.  Doing so would improve heat transfer from the rotor coil (abstract). 
 Furthermore, regarding to the claimed limitation that the wire separator forms at least six of the subsets of wire bundles.  An artisan would have ordinary skill in the art before the effective filing date or the claimed invention to modify Laloy in view of Nelson’s wire separator with the wire separator forms at least six of the subsets of wire bundles as recited in the instant claimed invention.  Doing so would improve flexibility and expansion of heat dissipation because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim(s) 9-10 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laloy in view of Kikuchi et al. (US 2014/02117842 A1).
Regarding claim 9, Laloy teaches the claimed invention as set forth in claim 2, except for the added limitation of a coolant reservoir fluidly connected to the rotor by a pump whereby coolant flows in an axial direction between the rotor poles, and the coolant is configured to flow through the edge cooling channel and the intra-bundle cooling channel.
Kikuchi teaches a generation motor having a coolant reservoir (7) fluidly connected to the rotor (130) by a pump (301) whereby coolant flows in an axial direction between the rotor poles (131), and the coolant is configured to flow through the edge cooling channel and the intra-bundle cooling channel (fig 1) to provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s motor with a coolant reservoir fluidly connected to the rotor by a pump whereby coolant flows in an axial direction between the rotor poles, and the coolant is configured to flow through the edge cooling channel and the intra-bundle cooling channel as taught by Kikuchi.  Doing so would provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Regarding claim 10, Laloy in view of Kikuchi teaches the claimed invention as set forth in claim 9, except for the added limitation of the coolant is oil.
Kikuchi further teach the coolant is oil provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy in view of Kikuchi’s motor with the coolant is oil as further taught by Kikuchi.  Doing so would provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Regarding claim 19, Laloy teaches the claimed invention as set forth in claim 12, except for the added limitation of pumping, from a coolant reservoir, coolant to the rotor so that the coolant flows between the rotor poles, whereby the coolant flows through the edge cooling channel and the intra-bundle cooling channel.
Kikuchi teaches a generation motor having a coolant reservoir (7) fluidly connected to the rotor (130) by a pump (301) whereby coolant flows in an axial direction between the rotor poles (131), and the coolant is configured to flow through the edge cooling channel and the intra-bundle cooling channel (fig 1) to provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy’s method with pumping, from a coolant reservoir, coolant to the rotor so that the coolant flows between the rotor poles, whereby the coolant flows through the edge cooling channel and the intra-bundle cooling channel as taught by Kikuchi.  Doing so would provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Regarding claim 20, Laloy in view of Kikuchi teaches the claimed invention as set forth in claim 19, except for the added limitation of providing the coolant includes providing oil between the rotor poles so that the oil flows through the edge cooling channel and the intra-bundle cooling channel.
Kikuchi further teaches a generation motor having the coolant includes providing oil between the rotor poles so that the oil flows through the edge cooling channel and the intra-bundle cooling channel (para [0010]) to provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Laloy in view of Kikuchi’s method with providing the coolant includes providing oil between the rotor poles. so that the oil flows through the edge cooling channel and the intra-bundle cooling channel as further taught by Kikuchi.  Doing so would provide a cooling structure which can enhance a cooling effect of a generator motor (para [0010]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Madsen (US 4,333027 A) teaches a gas-cooled rotor assembly for use with a turbogenerator type device, wherein a coil side is positioned within a winding slot formed in the rotor core, such that a pair of cooling channels extend between opposite sides of the coil side and adjacent wall portions of the winding slot. Positioning devices of insulating material are positioned adjacent to radially inner-most and outer-most end portions of the coil side, with the positioning devices electrically insulating the coil side from confronting surface portions of the slot walls, while at the same time transmitting tangential forces therebetween.
Eckels (US 4,282,450 A) teaches a superconductive rotor of a dynamoelectric machine constructed in accordance with the invention. The superconductive rotor comprises: a rotor shaft; a support rim; a plurality of slot teeth formed at the outer periphery of said rim, said teeth located between and defining a plurality of rotor slots; and a plurality of slot assemblies, one within each rotor slot. Each slot assembly comprises: a plurality of stacks of superconductors, each superconductor within a stack having insulation on only two of its sides and being disposed one on top of another in generally radial direction relative to the rotor shaft; a plurality of insulative separators, one between each pair of stacks; a top insulative strip and a bottom insulative strip, respectively radially above and below said conductor stacks; and a side panel on either side of the slot assembly and next to a slot tooth. Cooling channels are disposed on the surfaces of the separators, the side panels and the top and bottom strips so as to establish at least one coolant path along which coolant may be circulated to, within and from the slot assembly by natural convection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834